Citation Nr: 1015386	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for dyshidrosis, for 
purposes of accrued benefits.

2.  Entitlement to service connection for a disability 
manifested by leg cramps, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARINGS ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1957, and had subsequent reserve service.  He died in 
October 2008.  The appellant is the Veteran's widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
that, in pertinent part, denied service connection for 
dyshidrosis and for a disability manifested by leg cramps.  
Service connection for post-traumatic stress disorder (PTSD) 
was also denied.

In August 2006, the appellant and the Veteran testified 
during a hearing before RO personnel.

In February 2008, the appellant and the Veteran testified 
during a hearing before the undersigned at the RO.  In May 
2008, the Board denied service connection for PTSD; and 
remanded the issues of entitlement to service connection for 
dyshidrosis and for a disability manifested by leg cramps, 
for additional development.

In March 2009, the Board issued a decision addressing the 
issues of service connection for dyshidrosis and for a 
disability manifested by leg cramps.  Due to the death of the 
Veteran, which was prior to the Board's March 2009 decision, 
the Board had no jurisdiction to adjudicate the merits of the 
claims.  The decision has been vacated, and the appeal 
dismissed.

Pursuant to the Veterans' Benefits Improvement Act of 2008, 
the appellant, as the surviving spouse of the Veteran, moved 
for substitution for purposes of completing the claims for 
service connection for dyshidrosis and for a disability 
manifested by leg cramps, for purposes of accrued benefits.  
The motion was received at the Board in July 2009, within one 
year after the date of the Veteran's death.  In March 2010, 
the Board granted the appellant's motion.


FINDINGS OF FACT

1.  Resolving any doubt in the appellant's favor, chronic leg 
cramps are related to the Veteran's active military service.  

2.  Resolving any doubt in the appellant's favor, dyshidrosis 
is related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  Chronic leg cramps were incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Dyshidrosis was incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the claim.  This is 
so because the Board is taking action favorable to the 
appellant by granting service connection for the disabilities 
claimed and a decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

II.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

a.  Service Connection Claim for a Disability Manifested by 
Leg Cramps

The appellant is seeking service connection for a disability 
manifested by leg cramps.  

The report of a July 1957 separation examination notes that 
the Veteran had leg cramps "due to [a] torn ligament in 
1957." 

Post-service, in 1961, the Veteran filed a service connection 
claim for torn ligaments, which was denied by the RO in a 
March 1961 rating decision.

Post-service medical records reflect periodic treatment for 
lower extremity problems.  A diagnosis of probable restless 
leg syndrome was diagnosed in January 1998.    

Pursuant to the Board's May 2008 remand, the Veteran 
underwent a VA examination to ascertain the etiology of his 
leg cramps in June 2008.  However, the examiner was unable to 
relate the Veteran's bilateral leg cramps to service without 
resorting to mere speculation.  As the U.S. Court of Appeals 
for the Federal Circuit stated in Fagan v. Shinseki, 573 F.3d 
1282, 1289 (Fed.Cir.2009), an "examiner's statement, which 
recites the inability to come to an opinion, provides neither 
positive nor negative support for service connection. 

The June 2008 VA examiner noted that there is no history of 
trauma, and no evidence of muscle asymmetry.  The record 
reflects that during a June 2003 VA outpatient treatment 
session, the Veteran reported having recurrent leg cramps 
since service.  Also, a report of a December 2006 VA 
outpatient treatment session notes the Veteran's "leg 
cramping from torn ligaments 50 years ago."  The Veteran had 
also submitted statements from his spouse in which she 
indicates that the Veteran had problems with leg cramps since 
service.  Also of record are statements from the Veteran's 
friends to the effect that the Veteran suffers from leg 
cramps. 

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  There is really no competent 
evidence to refute the lay evidence of continuity of 
symptoms.  Leg cramping was noted at service entry and 
diagnosed subsequent to service.  Resolving all doubt in the 
appellant's favor, service connection for disability 
exhibited by leg cramping is granted.  


b.  Service Connection Claim for Dyshidrosis

The Veteran is also seeking service connection for 
dyshidrosis.  Medical evidence of record confirms that the 
Veteran is diagnosed with dyshidrosis, thereby satisfying the 
first element of a service connection claim. 

Service treatment records are negative for complaints of, 
treatment for, or findings of dyshidrosis.  The Veteran was 
treated for athlete's foot in February 1956.  The separation 
examination conducted in July 1957 demonstrated that the 
Veteran's skin was normal.

A statement, received at the RO in October 2003, from a 
private treating physician, Dr. A.Z. expressed his opinion 
that the Veteran's dyshidrosis "was incorrectly diagnosed in 
the service as [a] fungal [infection]."  

Pursuant to the Board's May 2008 remand, the Veteran 
underwent a VA examination to ascertain the etiology of his 
dyshidrosis.  A June 2008 VA examiner diagnosed the Veteran 
with dyshidrosis and determined that it was at least as 
likely as not that such disability is related to service.  
The examiner noted that fungal infections commonly later 
develop into dyshidrosis.  

The Veteran has also submitted lay statements describing his 
skin disability.  

On review, the Board finds that, resolving any doubt in the 
appellant's favor, service connection for dyshidrosis is 
warranted.  Although the Veteran was treated for a fungal 
infection during service, and not dyshidrosis, the June 2008 
VA examiner indicated that a fungal infection often turns 
into dyshidrosis at a later date.  


ORDER

Service connection for a disability manifested by leg cramps 
is granted.

Service connection for dyshidrosis is granted.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


